Citation Nr: 0006897	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-27 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
frozen feet for the period from May 5, 1992 to January 11, 
1998.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of cold injury to the right foot from January 12, 
1998.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of cold injury to the left foot from January 12, 
1998.

4.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for increased disability due to February 1994 
surgery at the Department of Veterans Affairs (VA) VA Medical 
Center (MC) in Los Angeles.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
May 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1993 rating decision of the 
VA Los Angeles Regional Office (RO) which denied a 
compensable rating for residuals of frozen feet.  In January 
1997, the Board remanded the matter for additional 
development of the evidence.  In December 1999, while the 
matter was in remand status, the RO assigned separate 20 
percent ratings for residuals of cold injuries to the left 
and right feet, effective January 12, 1998, the effective 
date of amendments to the rating criteria for the evaluation 
of cold injury disabilities.  See 62 Fed. Reg. 65,207 (Dec. 
11, 1997).  

In January 2000, the veteran indicated the belief that his 
increased rating should "go back to my original claim," 
which was received at the RO on May 5, 1992.  He also 
contended that he was entitled to a rating in excess of that 
assigned by the RO in its December 1999 rating decision.  
Thus, the issues now in appellate status are as set forth on 
the title page of this decision.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

Additionally, the Board concludes that the findings on most 
recent VA medical examination in September 1999 implicitly 
raise a claim of service connection for pes planus, based on 
new and material evidence.  Since this matter has not as yet 
been adjudicated, and as it is not inextricably intertwined 
with the issues now on appeal, it is referred to the RO for 
initial adjudication.

By October 1996 rating decision, the RO denied the veteran's 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 for 
increased disability due to February 1994 surgery at the Los 
Angeles VAMC.  He filed a Notice of Disagreement with the RO 
decision in December 1996.  As a Statement of the Case on 
this matter has not been issued, additional action by the RO 
is required as set forth below in the Remand portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 328 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for increased rating for 
residuals of frozen feet has been obtained by the RO.

2.  From May 5, 1992 to January 11, 1998, the residuals of 
the veteran's frozen feet consisted of subjective pain, 
itching, excessive sweating and cold sensitivity, as well as 
objective findings of swelling, onychomycoses, and dry and 
cracking skin with hyperkeratosis.

3.  From January 12, 1998, the residuals of the veteran's 
cold injury to the left and right feet consisted of 
subjective pain, itching, excessive sweating and cold 
sensitivity, as well as objective findings of swelling, 
onychomycoses, and dry and cracking skin with hyperkeratosis 
and tinea pedis.


CONCLUSIONS OF LAW

1.  From May 5, 1992 to January 11, 1998, the criteria for a 
30 percent rating, but no higher, for the residuals of 
bilateral frozen feet have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997) (effective prior to January 12, 1998).

2.  From January 12, 1998, the criteria for a 30 percent 
rating, but no higher, for the residuals of cold injury to 
the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998) 
(effective January 12, 1998), and as amended at 63 Fed. Reg. 
37,778-79 (1998) (codified at 38 C.F.R. § § 4.104, Code 7122 
(1999) (effective August 13, 1998).

3.  From January 12, 1998, the criteria for a 30 percent 
rating, but no higher, for the residuals of cold injury to 
the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998) 
(effective January 12, 1998), and as amended at 63 Fed. Reg. 
37,778-79 (1998) (codified at 38 C.F.R. § § 4.104, Code 7122 
(1999) (effective August 13, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded; that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, VA 
has a duty to assist in the development of facts pertinent to 
the claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, 
the Board remanded this matter in January 1997 for additional 
development of the evidence.  A review of the record 
indicates that the development requested by the Board in its 
remand has been completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Moreover, as the veteran has not identified any 
outstanding, relevant evidence which may support his claim, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required to comply with VA's statutory duty 
to assist the veteran.

I.  Factual Background

A review of the record shows that by August 1962 rating 
decision, the RO granted service connection for the residuals 
of frozen feet and assigned a noncompensable rating thereto 
based on service medical records and a July 1952 VA medical 
examination report showing a history of frozen feet, with no 
objective residuals.  Service connection for pes planus was 
denied on the basis that it preexisted service and was not 
shown to have been aggravated therein.

On May 5, 1992, the veteran's claim for a compensable rating 
for residuals of frozen feet was received at the RO.  In 
support of his claim, he submitted a September 1992 letter 
from a private physician indicating that he had been treating 
the veteran for cancer of the right upper lobe and asthmatic 
bronchitis; no residuals of frozen feet were noted.  Based on 
this evidence, by February 1993 rating decision, the RO 
denied a compensable rating for residuals of frozen feet on 
the basis that the evidence submitted showed no treatment for 
that condition.  

The veteran disagreed with the RO decision, arguing that his 
VA outpatient treatment records had not been considered.  The 
RO then contacted the Los Angeles VAMC and requested all 
outpatient treatment records from 1990.  In response, the 
VAMC forwarded clinical records from August 1992 to September 
1994, indicating that the veteran had been seen on several 
occasions, complaining of painful plantar calluses and long 
dystrophic nails.  The diagnoses included intractable plantar 
keratoses (IPKs) and tylomas; treatment consisted of 
debridement of the IPKs and the reduction of the nails.  
Orthotics were provided.  On examination in February 1993, 
mild xerosis and hyperkeratosis were noted; Carmol cream was 
prescribed.  X-ray examination of the right foot showed mild 
degenerative changes of the first metatarsophalangeal joint, 
a deformity of the right second metatarsal head, likely post-
traumatic, and status post resection of the right 4th and 5th 
metatarsal heads and distal portion of the fifth proximal 
phalanx.

In August 1993, the veteran again reported painful calluses 
and elongated nails.  On examination, interdigital maceration 
was noted, as well as elongated onychomycotic nails and 
onychomycosis; treatment consisted of onychoreduction and 
aseptic debridement of hyperkeratoses.  In September 1993, he 
reported progressive pain in the toes of both feet; 
examination of the feet showed no joint inflammation, 
tenosynovitis, or deformities in the joints; evidence of 
prior surgery was noted.  The examiner noted that the veteran 
may have degenerative arthritis with his age; the diagnostic 
impression was foot joint problems; surgical treatment was 
discussed.  In February 1994, he underwent surgical 
arthrodesis of the 2nd, 3rd, and 4th right digits.  Records 
show that he developed a post-operative infection; he was 
discharged in March 1994.  On outpatient follow-up later that 
month, examination showed that the feet were neurologically 
intact and that sensation had returned to all digits except 
the distal portion of the right 2nd digit.  The assessment 
was healing lesions.  On examination in August 1994, there 
was no swelling, cellulitis, open wounds, color changes, or 
neurological abnormalities.  Turgor was within normal limits 
and there was an area of keratosis on the 2nd toe.  The nails 
were dystrophic and there was a deformity of the metatarsal 
head of the right 2nd digit.  

In his October 1994 substantive appeal, the veteran noted 
that he had been having problems with chilblains, including 
swelling, itching, excessive sweating, and pain.  

Subsequent VA outpatient treatment records show that in 
October 1994, the veteran was seen in connection with his 
complaints of dry and cracking skin on his feet, as well as 
painful calluses.  A history of frostbite in service was 
noted.  He denied any color changes to the feet, but stated 
that they occasionally felt warm.  He also reported that he 
feet were always cold.  On examination, hypersensitivity, dry 
and scaly skin, and excessive callus buildup on the bottom of 
both feet were noted.  The assessments included 
onchyomycosis, hyperkeratosis, and IPKs.  On examination in 
December 1994, similar findings were noted.

In January 1995, a VA podiatrist indicated that the veteran 
had initially been seen in the VA clinic in August 1992 with 
a complaint of painful calluses.  He noted that the veteran 
used creams and lotions to alleviate his chronic foot 
discomfort.  

In January 1995, the veteran testified at a hearing at the RO 
that he received regular outpatient treatment for his frozen 
feet symptoms which included dry and cracking skin, swelling, 
and itching.  He stated his symptoms increased with changes 
in the weather, and that he used medicated creams and lotions 
daily to control symptoms.

On VA medical examination in January 1995 the veteran 
reported chronic swelling, drying skin, burning foot pain, 
and fungal nails since an episode of frostbite in 1952.  He 
stated that treatment to date had consisted of topical creams 
which had kept his condition well managed.  On examination of 
the right foot, toes 2 to 4 were nonflexible.  The fifth toe 
was varus rotated and floppy.  There was cracking of the skin 
with hyperkeratosis, bilaterally, as well as dystrophic 
onychomycotic nails.  X-ray studies showed status post 
resection of the second, third, and fourth PIP joints.  The 
assessment was dystrophic onychomycotic nails, possibly 
related to freezing; multiple plantar tylomas related to 
increased shear forces and prominent metatarsal heads, and 
plantar bilateral heel cracking.

VA outpatient treatment records dated from March 1995 to 
November 1997 show continued treatment of onchyomycosis, 
hyperkeratosis, and IPKs.  In addition, complaints related to 
the deformity of the right 2nd toe were addressed.  

On July 1998 private vascular consultation, the veteran 
reported a history of frozen feet in service and noted that 
he developed a deformity of the right 2nd toe which required 
surgery.  He indicated the deformity persisted, requiring him 
to wear a soft cloth over the tip of the toes to prevent 
ulceration.  On examination, strong pulses in the dorsalis 
pedis and posterior tibial, bilaterally were noted.  There 
were no gross deformities of the left foot, but there was a 
mild dorsal deformity of the tip of the 2nd toe.  There was 
no evidence of ulceration or discomfort on palpation.  The 
impression was no visible vascular insufficiency or 
abnormality.

On VA medical examination in September 1999, the veteran 
recounted his in-service history of bilateral frozen feet, 
primarily in the toes.  He stated that his feet ached at the 
time and were discolored with a bluish coloration.  Since 
that time, he stated that he had had continued foot problems, 
particularly in cold weather.  He stated that his feet were 
painful to the point that he could barely walk and that he 
had problems with cracking and peeling of the skin with 
occasional bleeding.  He stated that he had been advised to 
use cream daily to control the symptoms.  He denied flare-
ups, stating that his feet were pretty much the same year 
round, other than increased pain with cold exposure.  He 
indicated that he had been prescribed orthotics, but had not 
worn them for some time.  The examiner noted that the veteran 
was status post three surgeries on his right foot, to digits 
2, 3, and 4.  There was a swan neck deformity of digit 4 on 
the right.  There were several onychomycotic changes to the 
nails of the right foot, moderate tinea pedis in the 
interdigital spaces, significant plantar callosities, and 
marked hyperkeratosis of the heel with cracking and 
fissuring.  In addition, there was rigid pes planus and 
medial/lateral compression of the forefoot.  Dorsalis pedis 
and posterior tibial pulses are 2+.  Range of motion at the 
ankles was adequate.  No other infection or abnormality were 
noted.  On the left foot, there was no evidence of prior 
surgery; there was a Morton's foot condition with the tip of 
the 2nd digit extending past the great toe.  There were 
severe onychomycotic changes to the nails, moderate tinea 
pedis in the interdigital spaces, significant plantar 
callosities, marked hyperkeratosis of the heel with cracking 
and fissuring, and rigid pes planus.  Dorsalis pedis and 
posterior tibial pulses are 2+.  No other infections and/or 
abnormalities were noted.  The diagnoses included bilateral 
pes planus with secondary plantar fasciitis and 
metatarsalgia, severe bilateral onychomycosis, moderately 
severe bilateral tinea pedis, painful bilateral plantar 
callosities, bilateral hyperkeratosis palmaris et plantaris, 
and status post multiple surgeries to correct forefoot 
deformities of the right foot only.  The examiner concluded 
that the onychomycoses and tinea pedis were sequelae of the 
veteran's service-connected frostbite, but the plantar 
fasciitis, metatarsalgia, and plantar callosities were 
residuals of his nonservice-connected pes planus.  He 
indicated that, even assuming that the veteran's pes planus 
was a preexisting condition, in his opinion, it was 
aggravated in service.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran's disability was originally rated 
by the RO under 38 C.F.R. § 4.104, Diagnostic Code 7122, as 
it was in effect through January 11, 1998.  Under this 
version, a 10 percent rating was warranted for residuals of 
bilateral frozen feet (immersion foot) with mild symptoms and 
chilblains.  A 20 evaluation was warranted for residuals of 
unilateral frozen foot with persistent moderate swelling, 
tenderness, redness, etc.  A 30 percent evaluation was 
warranted for bilateral frozen feet with persistent moderate 
swelling, tenderness, redness, etc.  Loss of toes or parts, 
and persistent severe symptoms were rated 30 percent when 
unilateral and 50 percent when bilateral.  38 C.F.R. § 4.104 
(1997).

Since the veteran filed his claim, the regulations pertaining 
to the cardiovascular system, including disabilities rated 
under Code 7122, have been revised twice.  The first 
amendments became effective January 12, 1998.  See 62 Fed. 
Reg. 65207, 65219 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4.104, Code 7122 (1998)).  

Under the first amendments, Diagnostic Code 7122 provided for 
a 10 percent rating for cold injury residuals manifested by 
pain, numbness, cold sensitivity, or arthralgia.  A 20 
percent rating was assigned for pain, numbness, cold 
sensitivity, or arthralgia, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis) of 
affected parts.  A maximum 30 percent rating was assigned for 
pain, numbness, cold sensitivity, or arthralgia, plus two or 
more of the following:  tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions or osteoarthritis) of affected parts.  Amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (hand, foot, ear, nose) 
is evaluated separately and the ratings are combined, if 
appropriate, in accordance with 38 C.F.R. §§ 4.25 and 4.26.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (effective January 
12, 1998).

The second amendments to Diagnostic Code 7122 became 
effective on August 13, 1998.  See 63 Fed. Reg. 37,778-779 
(July 14, 1998).  The most recently revised criteria also 
provide a 10 percent rating for arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent rating is 
assigned arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormality (osteoporosis, subarticular punched out lesions, 
or osteoarthritis).  A 30 percent rating for arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of 
the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  One would separately rate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  One 
would also separately rate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  
Also, each affected part (e.g., hand, foot, ear, nose) is 
evaluated separately and the ratings combined in accordance 
with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104, Code 
7122 (1999) (effective August 13, 1998).

Although it does not appear that the veteran was provided 
with the most recent amendments to Diagnostic Code 7122, the 
Board concludes that this is harmless error, as the changes 
made between the January 1998 and the August 1998 versions do 
not affect his rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1883).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, it is necessary to 
determine whether the amended regulations or the previously 
existing regulations are more favorable to the veteran.  

The General Counsel of VA has held that the determination of 
whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VA O.G.C. Prec. Op. No. 11-97; 62 Fed. Reg. 
37,953 (1997).  According to this opinion, when there is a 
pertinent change in a regulation while a claim is on appeal, 
the Board must take two sequential steps.  First, it must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.  In this case, the Board finds that the two most recent 
versions of Diagnostic Code 7122 are more favorable to the 
veteran and will apply those criteria in accordance with the 
decision in Karnas, supra, as did the RO.

However, the Board observes that the revised regulations do 
not allow for retroactive application.  In fact, when the 
Secretary adopted the revised rating schedule and published 
it in the Federal Register, the publication clearly stated 
effective dates of January 12 and August 13, 1998.  Because 
the revised regulations expressly stated an effective date 
and contained no provision for retroactive applicability, the 
Board finds that their retroactive application is not 
warranted.  

III.  Analysis

Compensable evaluation for residuals of frozen feet for the 
period 
from May 5, 1992 to January 11, 1998.

As set forth above, the pertinent criteria for evaluating the 
veteran's disability during this period are set forth in 38 
C.F.R. § 4.104, Diagnostic Code 7122, as it was in effect 
through January 11, 1998.  Under these criteria, a 10 percent 
rating was warranted for residuals of bilateral frozen feet 
(immersion foot) with mild symptoms and chilblains.  A 20 
rating was warranted for residuals of unilateral frozen foot 
with persistent moderate swelling, tenderness, redness, etc.  
A 30 percent evaluation was warranted for bilateral frozen 
feet with persistent moderate swelling, tenderness, redness, 
etc.  Loss of toes or parts, and persistent severe symptoms 
were rated 30 percent, when unilateral, and 50 percent, when 
bilateral.  38 C.F.R. § 4.104 (1997).

After careful consideration of the evidence of record, the 
Board finds that, for the period from May 5, 1992 to January 
12, 1998, the veteran's service-connected bilateral foot 
disability was manifested by symptoms that more nearly 
approximate the criteria for a 30 percent rating.  
Specifically, the pertinent evidence of record shows that 
during this period, the veteran reported symptoms of 
persistent pain, itching, and cold sensitivity.  The 
objective medical evidence also documents symptoms of 
swelling, onychomycoses, and dry and cracking skin with 
hyperkeratosis.  These manifestations have been medically 
attributed to the veteran's in-service frostbite (unlike his 
metatarsalgia, plantar callosities and plantar fasciitis, 
which are residuals of his nonservice-connected pes planus).  
Thus, affording the benefit of the doubt, the Board finds 
that for the period from May 5, 1992 to January 11, 1998, a 
30 percent rating is warranted for bilateral frozen feet.  
38 C.F.R. § 4.104, Diagnostic Code 7122, as in effect prior 
to January 12, 1998.  

However, a rating in excess of 30 percent is not warranted 
during this period.  As noted, under the former criteria, a 
50 percent rating was warranted for bilateral frozen feet 
with loss or toes or parts and persistent severe symptoms.  
The evidence of record does not show, nor does the veteran 
contend, that he has lost toes or parts of his feet as a 
result of in-service frostbite.  Photocopies of his feet 
submitted in connection with VA examination in September 1999 
show that the veteran has all of his toes and his feet appear 
anatomically whole.  Thus, the criteria for a schedular 
rating in excess of 30 percent under the former rating 
criteria are not met.

Ratings exceeding 20 percent for residuals of cold injury to 
the right and left feet from January 12, 1998.

As they have been determined to be more favorable to the 
veteran, the Board will apply the revised rating criteria in 
evaluating the veteran's disability from January 12, 1998.  
Under the revised regulations, Diagnostic Code 7122 provides 
for a 30 percent rating for cold injury residuals, with pain, 
numbness, cold sensitivity, or arthralgia, plus two or more 
of the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormality (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts. No higher rating is 
assignable for cold injury residuals under the revised Code 
7122. 

After evaluating the evidentiary record, the Board finds that 
a 30 percent rating for each foot most closely defines the 
veteran's disability resulting from his service-connected 
residuals of cold injury to the feet, under the new criteria 
of Code 7122.  On the most recent VA examination in September 
1999, the veteran reported that his feet were painful, 
particularly in cold weather, and to the point that he could 
barely walk.  He also reported problems with cracking and 
peeling of the skin, including occasional bleeding, and 
stated that he had been advised to use cream daily to control 
these symptoms.  Objective findings included severe 
onychomycotic changes to the nails, moderate tinea pedis, and 
marked hyperkeratosis of the heel with cracking and 
fissuring.  The diagnoses included severe bilateral 
onychomycosis, moderately severe bilateral tinea pedis, and 
bilateral hyperkeratosis palmaris et plantaris.  The examiner 
concluded that these conditions were sequelae of the 
veteran's service-connected frostbite.  He indicated that the 
plantar fasciitis, metatarsalgia, and plantar callosities 
were residuals of his nonservice-connected pes planus.  

Based on the results of this VA medical examination, the 
Board observes that the veteran had been found to have pain 
and cold sensitivity, as well as additional findings of 
severe nail abnormalities.  He has also reported excessive 
sweating of both feet.  Thus, under the new criteria, he has 
exhibited two or more of the listed symptomatology that 
warrant 30 percent disability ratings for residuals of cold 
injury to the right and left feet.  This is the highest 
rating available under Diagnostic Code 7122 for cold injury 
residuals.

In reaching its decision, the Board notes that the record 
(since May 1992) does not reflect frequent periods of 
hospitalization for service-connected disability nor has the 
veteran offered any objective evidence showing that his 
disability has markedly interfered with his earning capacity 
or employment status.  Thus, the record does not reflect any 
factor that takes the veteran outside of the norm, or 
presents an exceptional or unusual case where his currently 
assigned disability ratings are found to be inadequate.  
Moyer v. Derwinski, 2 Vet. App. 361 (1993) (the disability 
rating itself is recognition that industrial capability is 
impaired).  In the absence of such factors, the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
Smallwood v. Brown, 
10 Vet. App. 93, 98 (1997).


ORDER

A 30 percent rating for residuals of bilateral frozen feet 
from May 5, 1992 to January 11, 1998 is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Separate 30 percent ratings for the residuals of cold injury 
to the right and left feet are granted from January 12, 1998, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

The Board notes that by October 1996 rating decision, the RO 
denied the veteran's claim of entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for increased disability 
due to February 1994 surgery at the Los Angeles VAMC.  The 
veteran submitted a Notice of Disagreement with the RO's 
decision in December 1996.  However, a Statement of the Case 
addressing this matter has not yet been issued.  According to 
the Court, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following development:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
entitlement to benefits under 38 U.S.C.A. 
§ 1151 for increased disability due to 
February 1994 surgery at the Los Angeles 
VAMC.  The Statement of the Case should 
include all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	 J.F. GOUGH
	Member, Board of Veterans' Appeals

 

